                                            Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 4:17-cv-04405-HSG
                                             PLEXXIKON INC.,
                                   8
                                                                 Plaintiff,                 ORDER GRANTING PLEXXIKON
                                   9               vs.                                      INC.’S MOTION FOR SUMMARY
                                                                                            JUDGMENT OF NO ANTICIPATION
                                  10        NOVARTIS PHARMACEUTICALS
                                                                                            Re: Dkt. No. 167
                                            CORPORATION,
                                  11
                                                                Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Plaintiff Plexxikon Inc.’s motion for summary judgment that
                                  14   the asserted claims of U.S. Patent Nos. 9,469,640 (the “’640 Patent”) and 9,844,539 (the “’539
                                  15   Patent”) are not anticipated under 35 U.S.C. § 102 by U.S. Patent No. 4,595,780 (“Shionogi”) and
                                  16   PCT Patent Publication No. WO 06/124874 (the “Kalypsys Application”). Dkt. No. 167. The
                                  17   Court heard argument on the motion, Dkt. No. 341, and GRANTS it for the reasons detailed
                                  18   below.
                                  19   I.       BACKGROUND
                                  20            Plexxikon Inc. (“Plexxikon”) accuses Defendant Novartis Pharmaceutical Corporation
                                  21   (“Novartis”) of infringing claims 1, 2, 4-6, 9, and 11-12 of the ’640 Patent and claims 1, 2, 4-9,
                                  22   11-12, and 14-19 of the ’539 Patent. Novartis responds, inter alia, that some or all of these claims
                                  23   are invalid as anticipated by Shionogi and the Kalypsys Application.1 The parties do not dispute
                                  24   that Shionogi, which issued on June 17, 1986, and the Kalypsys application, which was filed on
                                  25   May 11, 2006, predate the applications of the asserted patents by more than one year, making
                                  26   them prior art under 35 U.S.C. § 102(b) (pre-AIA).
                                  27
                                       1
                                  28    Specifically, Novartis argues that the Kalypsys Application anticipates all claims, while Shionogi
                                       anticipates claims 1, 2, and 9 of the ’640 Patent and claims 1, 2, and 7-9 of the ’539 Patent.
                                           Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 2 of 14




                                   1             A.      The Asserted Claims

                                   2             The ’640 and ’539 Patents both claim a class of compounds defined by the following

                                   3   molecular structure:

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10             As shown above,2 the claimed structure has variable and constant components. The

                                  11   constant components, marked by O, S, N, and F, represent the elements oxygen, sulfur, nitrogen,

                                  12   and fluorine. In addition, the hexagon in the middle represents a phenyl ring, and the lines joined
Northern District of California
 United States District Court




                                  13   without an element represent carbons. The remaining elements of R1, R2, R3, R4, L1, Ar, and m

                                  14   are variables. See generally Dkt. Nos. 167-5, 167-6.

                                  15             The parties agree that the claims require both elements and particular positions for those

                                  16   elements. For example, the fluorine must be in the “inner” or “2” position along the phenyl ring,

                                  17   between the nitrogen and the linker L1. Absent such positioning, the parties’ experts agree that a

                                  18   compound fails to satisfy the claims. See Dkt. No. 393-11 (“Baran Decl.”) ¶¶ 72, 93; 393-12

                                  19   (“Metzker Report”) ¶ 133.

                                  20             Claim 1 of the ’640 Patent, which the parties agree to treat as representative,3 lists the

                                  21   following options for the claimed variables:

                                  22                 L1 is a bond or —N(H)C(O)—;
                                  23                 each R1 is optionally substituted lower alkyl or optionally substituted heteroaryl;
                                                     R2 is hydrogen or halogen;
                                  24                 R4 is hydrogen;
                                                     R3 is optionally substituted lower alkyl or optionally substituted aryl;
                                  25                 m is 0, 1, 2, 3, 4, or 5; and
                                  26                 Ar is a monocyclic heteroaryl containing 5 to 6 atoms where at least one atom is nitrogen.

                                  27   2
                                           See Dkt. No. 167-3 (’640 Patent) at claim 1; Dkt. No. 157-4 (’539 Patent) at claim 1.
                                  28   3
                                           See Dkt. No. 167 (“MSJ”) at 2 n.3; Dkt. No. 186 (“Opp.”) at 4:25-27.
                                                                                         2
                                           Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 3 of 14




                                   1           B.        Shionogi

                                   2           Like the asserted patents, Shionogi claims a broad class of compounds defined by a

                                   3   molecular formula.4 See Dkt. No. 167-23 (Shionogi) at claim 1. Formula (I) has the following

                                   4   structure:

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10           ,.

                                  11   Id. at 1:25-36.

                                  12           As in the asserted patents, the “R” groups are variables. For example, the R3 element may
Northern District of California
 United States District Court




                                  13   be “hydrogen, halogen, a C1-C5 alkyl, or C1-C5 alkoxy group.” Id. at 1:37-45. The specification

                                  14   states that the halogen can be a fluorine. Id. at 2:28. By using a line going through the middle of

                                  15   the phenyl ring side, Shionogi indicates that R3 may be located anywhere on the phenyl ring. See

                                  16   Baran Decl. ¶ 94.

                                  17           Novartis’ expert, Dr. Phil Baran, does not expressly opine that Shionogi’s Formula (I)

                                  18   anticipates the asserted claims. Instead, Dr. Baran focuses on the examples provided in the

                                  19   specification. Among the 80 examples of specific compounds of Formula (I) in Shionogi, Dr.

                                  20   Baran focuses on Example 61, which corresponds to the following molecular structure:

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       4
                                         Shionogi is directed to a different problem than the asserted patents—“sulfonamide benzamides”
                                  27   with “anti-viral” and “anti-coccidial activities,” rather than B-Raf inhibitors—a fact that is largely
                                       irrelevant to the anticipation analysis. See State Contracting & Eng’g Corp. v. Condotte Am., Inc.,
                                  28
                                       346 F.3d 1057, 1068 (Fed. Cir. 2003).
                                                                                           3
                                           Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 4 of 14




                                   1   Shionogi at col. 19; Baran Decl. ¶ 92; Dkt. No. 397-3 (“Baran Report”) ¶ 417.5

                                   2           Dr. Baran opines that Example 61 meets every limitation of claim 1 with one exception: it

                                   3   does not include a fluorine in the “inner” position of the phenyl ring. Baran Decl. ¶ 93. However,

                                   4   Dr. Baran opines that because Example 61 is a species of Formula (I), and Formula (I) permits a

                                   5   fluorine R3 group anywhere along the phenyl ring, a person of ordinary skill in the art would

                                   6   “immediately see” Example 61 with the required fluorine. Id. ¶¶ 94-95.

                                   7           C.     Kalypsys Application
                                   8           The Kalypsys Application, which was considered during prosecution of the ’539 Patent,

                                   9   covers multiple formulas and hundreds of compounds. As relevant to this motion, the Kalypsys

                                  10   Application sought to patent as claim 6 a compound having the formula shown below:

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   Dkt. No. 167-24 (Kalypsys Application) at 100.

                                  18           Each of the elements in the above formula is a variable. See id. The variables appear to be

                                  19   nested, such that each X is selected from a group that includes an R, which itself may be one of a

                                  20   dozen elements. Id. As the result, the parties agree that claim 6 covers “trillions” of potential

                                  21   compounds. See Dkt. No. 397-1 (“Baran Depo.”) at 172:13-17.

                                  22           As with Shionogi, Dr. Baran does not expressly opine that the formula of claim 6

                                  23   anticipates the asserted claims. Instead, Dr. Baran focuses on Compound 132, which has the

                                  24   structure shown below. Even so, Dr. Baran expressly opines that Compound 132 “does not fall

                                  25   within the scope of the Asserted Claims.” Baran Decl. ¶ 72. Specifically, Dr. Baran identifies

                                  26

                                  27   5
                                         The compound shown above appears to be a reconstruction of the molecule based on the table
                                  28   listing each variable selection in Shionogi. Notably, Shionogi appears to list hydrogen—not
                                       fluorine—for the R3 variable. See Shionogi at cols. 19, 17.
                                                                                        4
                                         Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 5 of 14




                                   1   three differences that prevent Compound 132 from anticipating the asserted claims, including that

                                   2   it (1) does not have a fluorine in the “inner” position of the phenyl ring, (2) has an NH2 group in

                                   3   the location of R1, and (3) has a substituted phenyl in the position of R1. Id.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11   Id. ¶ 131; see Kalypsys Application at 51.

                                  12          Notwithstanding these admitted differences, Dr. Baran opines that claim 6 “discloses all of
Northern District of California
 United States District Court




                                  13   these modifications” required for Compound 132 to anticipate. Baran Decl. ¶ 131.

                                  14   II.    LEGAL STANDARD
                                  15          A motion for summary judgment should be granted where there is no genuine issue of

                                  16   material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56;

                                  17   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). The purpose of summary

                                  18   judgment “is to isolate and dispose of factually unsupported claims or defenses.” Celotex v.

                                  19   Catrett, 477 U.S. 317, 323–24 (1986). The moving party has the initial burden of informing the

                                  20   Court of the basis for the motion and identifying those portions of the pleadings, depositions,

                                  21   answers to interrogatories, admissions, or affidavits which demonstrate the absence of a triable

                                  22   issue of material fact. Id. at 323.

                                  23          If the moving party meets its initial burden, the burden shifts to the non-moving party to

                                  24   present facts showing a genuine issue of material fact for trial. Fed. R. Civ. P. 56; Celotex, 477

                                  25   U.S. at 324. The Court must view the evidence in the light most favorable to the nonmovant,

                                  26   drawing all reasonable inferences in its favor. T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors

                                  27   Ass’n, 809 F.2d 626, 630–31 (9th Cir. 1987). Summary judgment is not appropriate if the

                                  28   nonmoving party presents evidence from which a reasonable jury could resolve the disputed issue
                                                                                         5
                                           Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 6 of 14




                                   1   of material fact in the nonmovant’s favor. Anderson, 477 U.S. at 248. Nonetheless, “[w]here the

                                   2   record taken as a whole could not lead a rational trier of fact to find for the non-moving party,

                                   3   there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587

                                   4   (1986) (internal quotation mark omitted).

                                   5   III.    DISCUSSION
                                   6           Plexxikon seeks summary judgment of no anticipation by Shionogi and the Kalypsys

                                   7   Application6 on the grounds that (1) neither reference discloses a fluorine atom in the claimed

                                   8   position, and (2) the disclosed genera (formulas) cannot anticipate as a matter of law. In response,

                                   9   Novartis disavows any argument based on anticipation by the genera,7 but argues that the species

                                  10   anticipate because a person of ordinary skill in the art could “at once envision” the species with

                                  11   the missing elements. Plexxikon counters that this is an obviousness, not anticipation, analysis.

                                  12   The parties further dispute the correct legal standard.
Northern District of California
 United States District Court




                                  13           The Court first discusses the legal requirements for anticipation, then addresses each

                                  14   reference.

                                  15           A.     Requirements for Anticipation
                                  16           An issued patent is invalid if “the invention was patented or described in a printed

                                  17   publication . . . more than one year prior to the date of application for patent in the United States.”

                                  18   Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1369 (Fed. Cir. 2008); see 35 U.S.C. § 102(b).

                                  19   Anticipation under section 102 “embodies the concept of novelty—if a device or process has been

                                  20   previously invented (and disclosed to the public), then it is not new, and therefore the claimed

                                  21   invention is ‘anticipated’ by the prior invention.” Net MoneyIN, 545 F.3d at 1369. By contrast,

                                  22   invalidity under section 103 occurs where the invention “is not identically disclosed” but “the

                                  23   differences between the claimed invention and the prior art are such that the claimed invention as a

                                  24
                                       6
                                  25    Although Plexxikon styles its motion as one for summary judgment of no anticipation, Novartis
                                       asserts other anticipation grounds in this case, including in its own motion for summary judgment.
                                  26   Accordingly, this Order grants partial summary judgment only as to Shionogi’s and the Kalypsys
                                       Application’s anticipation.
                                  27   7
                                         See Opp. at 16:15-16 (“Novartis has not argued that the claims are anticipated due to a prior
                                  28   disclosure of a genus.”), 18:27-28 (“Novartis’s argument is that the Kalypsys application discloses
                                       a specific, individual compound that anticipates the claims.”).
                                                                                         6
                                         Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 7 of 14




                                   1   whole would have been obvious.” 35 U.S.C. § 103.

                                   2           “Anticipation requires that a single prior art reference disclose each and every limitation of

                                   3   the claimed invention, either expressly or inherently.” SRI Int’l Inc. v. Cisco Sys., Inc., 930 F.3d

                                   4   1295, 1306 (Fed. Cir. 2019). In addition to disclosing each element, the prior art must “disclose

                                   5   those elements ‘arranged as in the claim.’” Net MoneyIN, 545 F.3d at 1369 (quoting Connell v.

                                   6   Sears, Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983)). Where the patent claims a “genus,”

                                   7   the disclosure of a single species falling within that genus anticipates. Eli Lilly & Co. v. Barr

                                   8   Labs., Inc., 251 F.3d 955, 971 (Fed. Cir. 2001); see Fresenius USA, Inc. v. Baxter Int’l, Inc., 582

                                   9   F.3d 1288, 1298 (Fed. Cir. 2009) (Markush claims). But the reverse is not true: the disclosure of

                                  10   a genus “is not necessarily a disclosure of every species that is a member of that genus.” Atofina

                                  11   v. Great Lakes Chem. Corp., 441 F.3d 991, 999 (Fed. Cir. 2006). Accordingly, the disclosure of a

                                  12   genus does not anticipate unless that genus is “so limited that a person of ordinary skill in the art
Northern District of California
 United States District Court




                                  13   can ‘at once envisage each member of this limited class.’” In re Gleave, 560 F.3d 1331, 1338

                                  14   (Fed. Cir. 2009) (citation omitted).

                                  15           Relevant here is the distinction between a “combination” of elements and “multiple,

                                  16   distinct teachings.” See Microsoft Corp. v. Biscotti, Inc., 878 F.3d 1052, 1069 (Fed. Cir. 2017).

                                  17   As noted above, anticipation requires elements to be “arranged as in the claim.’” Net MoneyIN,

                                  18   545 F.3d at 1369. Where a prior art reference discloses multiple embodiments, it is improper to

                                  19   treat them as a “catalogue of parts” to be rearranged at will. See id. at 1370 (citing cases). Thus,

                                  20   in Net MoneyIN, the court rejected anticipation by a prior art reference that taught “two separate

                                  21   protocols” where the district court combined parts of both protocols to arrive at the claims. Id. at

                                  22   1371. Although the differences between each protocol and the claimed invention were “slight,”

                                  23   even small differences “invoke the question of obviousness, not anticipation.” Id.; see Microsoft,

                                  24   878 F.3d at 1069 (“[A]nticipation is not proven by ‘multiple, distinct teachings that the artisan

                                  25   might somehow combine to achieve the claimed invention.’”); In re Arkley, 455 F.2d 586, 587

                                  26   (C.C.P.A. 1972) (anticipation requires disclosure of a compound “without any need for picking,

                                  27   choosing, and combining various disclosures not directly related to each other” (emphasis in

                                  28   original)).
                                                                                          7
                                         Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 8 of 14




                                   1          At the same time, where a prior art reference “teaches that the disclosed components or

                                   2   functionalities may be combined” and “one of skill in the art would be able to implement the

                                   3   combination,” the arrangement need not be express to anticipate. Blue Calypso, LLC v. Groupon,

                                   4   Inc., 815 F.3d 1331, 1344 (Fed. Cir. 2016). For example, in Blue Calypso, the prior art disclosed

                                   5   numerous “tools” for an email communication system, including a “campaign” tool for targeted

                                   6   marketing and a “refer a friend” tool that provided discounts for referrals. Id. at 1341. The court

                                   7   found anticipation based on using those tools together because the reference disclosed a “limited

                                   8   number of tools” and expressly discussed combining them, such that a person of ordinary skill in

                                   9   the art could “at once envision” the combination. Id. at 1343-44.

                                  10          Similarly, in Kennametal, Inc. v. Ingersoll Cutting Tool Co., the prior art reference

                                  11   disclosed a cutting tool made by assembly of different materials, including five potential materials

                                  12   for the binder and three possible materials for the coating. 780 F.3d 1376, 1382 (Fed. Cir. 2015).
Northern District of California
 United States District Court




                                  13   The court affirmed the district court’s finding of anticipation because the reference expressly

                                  14   contemplated using the materials together and “the number of categories and components” was not

                                  15   “so large that the combination . . . would not be immediately apparent to one of ordinary skill in

                                  16   the art.” Id. at 1382-83 (quoting Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d

                                  17   1356, 1361 (Fed. Cir. 2012)).

                                  18          Thus, a reference may implicitly disclose a combination if it is “sufficiently clear in

                                  19   disclosing the combinability of those elements such that a skilled artisan would ‘at once envision’

                                  20   the claimed combination.” Chamberlain Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1350

                                  21   (Fed. Cir. 2019). But even where the reference teaches “combinability,” the number of possible

                                  22   categories must not be “so large that the combination . . . would not be immediately apparent to

                                  23   one of ordinary skill in the art.” Nidec Motor Corp. v. Zhongshan Broad Ocean Motor Co. Ltd.,

                                  24   851 F.3d 1270, 1274 (Fed. Cir. 2017) (quoting Kennametal, 780 F.3d at 1382). This standard,

                                  25   which derives from In re Petering, 301 F.2d 676, 681 (1962), may be the same for anticipation by

                                  26   a combination as for anticipation by a genus. See Kennametal, 780 F.3d at 1381 (citing Petering

                                  27   for anticipation by a combination); Eli Lilly, 471 F.3d at 1376 (citing Petering for anticipation by

                                  28
                                                                                         8
                                           Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 9 of 14




                                   1   a genus). But see Wrigley, 683 F.3d at 1361 (stating that the two tests are different).8

                                   2           “[A]nticipation is a question of fact.” Eli Lilly, 471 F.3d at 1375. Because a patent is

                                   3   presumed valid, the party asserting invalidity has the burden of proof to show anticipation by clear

                                   4   and convincing evidence. Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356,

                                   5   1364 (Fed. Cir. 2018). Summary judgment of no anticipation may be appropriate when there is no

                                   6   genuine issue of material fact and “no reasonable jury could find [anticipation] by clear and

                                   7   convincing evidence.” See Ctr. Admixture Pharmacy Servs., Inc. v. Adv. Cardiac Sols., P.C., 482

                                   8   F.3d 1347, 1358 (Fed. Cir. 2007).

                                   9           B.     Shionogi
                                  10           As noted above, Novartis does not argue that the “genus” of Formula (I) of Shionogi

                                  11   anticipates the asserted claims. Nor can it. Formula (I) of Shionogi has five different variables,

                                  12   with two to four different options for each one, which creates, at minimum, hundreds of potential
Northern District of California
 United States District Court




                                  13   combinations. Novartis cannot show that such a broad formula discloses a “definite and limited

                                  14   class” sufficient for a person of ordinary skill in the art to “at once envisage every member.” Eli

                                  15   Lilly, 471 F.3d at 1376; see Impax Labs., Inc. v. Aventis Pharmas. Inc., 468 F.3d 1366, 1383 (Fed.

                                  16   Cir. 2006) (rejecting anticipation by a formula that covers hundreds of compounds). Thus, there is

                                  17   no genuine dispute that Formula (I) does not anticipate the asserted claims.

                                  18           Nor is there a genuine dispute that Example 61 does not anticipate the asserted claims.

                                  19   Novartis admits that Example 61 “is missing one single atom that would place it squarely within

                                  20   the scope of [the asserted] claims.” Opp. at 13:26-28. Novartis’ expert, Dr. Baran, confirms that

                                  21   Example 61 meets the limitations of the asserted claims “with [the] exception” of the missing

                                  22   fluorine. Baran Decl. ¶ 93. That is insufficient as a matter of law to establish anticipation. See

                                  23

                                  24   8
                                         In Wrigley, the Federal Circuit distinguished anticipation by a “genus,” which “turns on whether
                                  25   the genus was of such a defined and limited class” that a person of ordinary skill could “‘at once
                                       envision’ each member of the genus,” and anticipation by a combination, which turns on “whether
                                  26   the number of categories and components” is “so large that the combination . . . would not be
                                       immediately apparent to one of ordinary skill in the art.” 683 F.3d at 1361. The Court is unsure
                                  27   of the scope of any substantive difference between these tests, especially in light of more recent
                                       case law focusing on the “clarity” with which the reference discloses “combinability,” see
                                  28   Chamberlain, 936 F.3d at 1350, and on whether a person of ordinary skill would be able to
                                       implement the combination. See Blue Calypso, 815 F.3d at 1344.
                                                                                         9
                                           Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 10 of 14




                                   1   SRI, 930 F.3d at 1306 (anticipation requires disclosure of “each and every limitation”); see also

                                   2   Nidec, 851 F.3d at 1275 (the “at once envision” test does not permit adding missing limitations).

                                   3   Accordingly, there is no genuine dispute that Example 61 does not anticipate the asserted claims.

                                   4           The only potentially material dispute, then, lies in anticipation by the combination of

                                   5   Example 61 and the fluorine of Formula (I).9 As explained above, the resolution of this question

                                   6   depends on whether these are “distinct teachings,” as in Net MoneyIN, or whether Shionogi

                                   7   teaches the “combinability” of the missing element with “sufficient clarity” and the number of

                                   8   components is not “so large” that the combination would not be “immediately apparent,” as in

                                   9   Kennametal and Blue Calypso.

                                  10           The Court finds that Net MoneyIN presents the far apter case. As in Net MoneyIN,

                                  11   Example 61 provides a complete and distinct embodiment of the invention. Although Formula (I)

                                  12   covers Example 61, each of its alternatives is a distinct species of the invention. Put another way,
Northern District of California
 United States District Court




                                  13   Shionogi nowhere describes combining several alternative elements in a single compound, which

                                  14   makes each alternative “distinct” from every other. Thus, as in Net MoneyIN, Novartis combines

                                  15   subparts of different embodiments to arrive at the claimed invention. And as in Net MoneyIN,

                                  16   Novartis argues that anticipation should be found because the differences with the claims are only

                                  17   slight. The case is also similar to Arkley, where a party attempted to combine two compounds that

                                  18   were “exact precursors” to a claimed compound with reactants disclosed elsewhere in the prior art

                                  19   reference. 59 C.C.P.A. at 808. The predecessor court of the Federal Circuit rejected the attempt

                                  20   because nothing in the reference itself taught the selection of those precursors and reactants. Id.

                                  21           By contrast, the cases related to implicit disclosure of a combination do not apply.

                                  22   Novartis argues that a person of ordinary skill in the art would “at once envision” Example 61

                                  23   with the missing fluorine because Formula (I) “provides a finite number of limited alternatives.”

                                  24   Opp. at 14:11-14. Specifically, Formula (I) states that the R3 element may be a halogen (including

                                  25   a fluorine) located anywhere on the phenyl ring. Baran Decl. ¶ 94. But Example 61 already has

                                  26
                                       9
                                  27     Formula (I) does not directly disclose a fluorine; it discloses a halogen, which could be a
                                       fluorine. Formula (I) also does not disclose the fluorine in the correct position, but instead
                                  28   describes several different possible positions. In any event, even if Formula (I) expressly
                                       disclosed the missing fluorine, Novartis’ anticipation argument would still fail.
                                                                                         10
                                        Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 11 of 14




                                   1   an R3 element—a hydrogen. See Shionogi at col. 17. Thus, the only way to arrive at the claimed

                                   2   invention would be to (1) add a second R3 element to a species that already has one, or (2)

                                   3   substitute the preferred R3 for the one found in Example 61.

                                   4          The first option is precluded because Shionogi nowhere teaches adding an additional R3

                                   5   element to a species of Formula (I) that already has one. See Blue Calypso, 815 F.3d at 1344

                                   6   (requiring a reference to “teach[] that the disclosed components . . . may be combined”);

                                   7   Chamberlain, 935 F.3d at 1350 (requiring a “sufficiently clear” teaching of “combinability”). The

                                   8   second option is precluded because modification of prior art is the province of obviousness, not

                                   9   anticipation. See Net MoneyIN, 545 F.3d at 1371 (“[D]ifferences between the prior art reference

                                  10   and a claimed invention, however slight, invoke the question of obviousness, not anticipation.”);

                                  11   Enplas Display Device Corp. v. Seoul Semiconductor Co., Ltd., 909 F.3d 398, 405 (Fed. Cir.

                                  12   2018) (“Prior art that must be modified to meet the disputed claim limitation does not anticipate
Northern District of California
 United States District Court




                                  13   the claim.”). And even if a person of ordinary skill in the art sought to modify Example 61, Dr.

                                  14   Baran admits that there are “perhaps hundreds” of possible modifications to R3 based on Formula

                                  15   (I), which makes the number of possible elements overly large. Baran Depo. at 99: 24-100:11.

                                  16   Accordingly, Shionogi does not disclose the combination of Example 61 and the fluorine of

                                  17   Formula (I) and thus does not disclose the elements “arranged as in the claim.”

                                  18          Novartis relies on Kennametal and Petering to argue otherwise, but those cases only

                                  19   underscore the differences with this one. In Kennametal, the court relied on the equivalent of a

                                  20   formula to find that the prior art reference contemplated using five metals with three coating

                                  21   methods. 780 F.3d at 1382. It did not rely on the examples. See id. And the court ultimately

                                  22   found anticipation because the reference “effectively” taught fifteen combinations, one of which

                                  23   anticipated the challenged claim, so the number of components was not so large as to prevent the

                                  24   combination from being “immediately apparent.” Id. at 1383; see also Nidec, 851 F.3d at 1274.10

                                  25   Here, by contrast, Novartis disavows any reliance on the generic Formula (I) and does not dispute

                                  26
                                       10
                                  27     Novartis argues that Kennametal involved “over 10,000 options.” Opp. at 14 n.5. However,
                                       there were only fifteen “effective” ones because the other options involved multiple coatings,
                                  28   many of which fell within the scope of the claim. Kennametal, 780 F.3d at 1382-83; see also
                                       Nidec, 851 F.3d at 1274 (confirming fifteen “effective” options in Kennametal).
                                                                                       11
                                        Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 12 of 14




                                   1   that it teaches a large number of combinations.

                                   2          Similarly, in Petering, the Federal Circuit’s predecessor court held that a genus that

                                   3   disclosed a “limited class” of 20 compounds rendered unpatentable a patent that recited one of

                                   4   those 20. See 301 F.2d at 682. Although the court considered factors other than the size of the

                                   5   class, such as the “limited number of variations” for some elements, Novartis does not argue that

                                   6   any of these factors are relevant here. See id. at 681-82. And as that court later clarified, Petering

                                   7   does not support “the mechanistic dissection and recombination of the components of the specific

                                   8   illustrative compounds in every chemical reference” in order to “create hindsight anticipations

                                   9   with the guidance of a[] [patentee’s] disclosures, on the theory that such reconstructed disclosures

                                  10   describe specific compounds within the meaning of section 102.” In re Ruschig, 343 F.2d 965,

                                  11   974 (C.C.P.A. 1965).

                                  12          In light of these principles, Dr. Baran’s testimony does not create a genuine dispute of fact
Northern District of California
 United States District Court




                                  13   as to anticipation. Dr. Baran opines that a known “halogen walk” or “halogen scan” technique

                                  14   would have provided a motivation to add fluorine atoms to the phenyl ring of Example 61. See

                                  15   Baran Decl. ¶¶ 104, 107. But that is an obviousness analysis, not an anticipation one. See Bos.

                                  16   Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009) (finding obviousness,

                                  17   not anticipation, where “two separate embodiments” of a reference taught all limitations and “one

                                  18   of ordinary in the art would been motivated to combine” them). As the Federal Circuit has

                                  19   explained, Kennametal and its progeny simply do not stand for the proposition that a reference

                                  20   anticipates if “a skilled artisan viewing the reference would ‘at once envisage’ [a] missing

                                  21   limitation.” Nidec, 851 F.3d at 1274. Rather, the “relevant question” is whether “the number of

                                  22   categories and components disclosed in the prior art reference is so large that the combination . . .

                                  23   would not be immediately apparent to one of ordinary skill in the art.” Id. (quoting Kennametal,

                                  24   78 F.3d at 1382). Because Dr. Baran does not opine on the size of the categories, he fails to

                                  25   consider the legally-relevant factor, and his opinion does not create a genuine dispute of material

                                  26   fact. Cf. Baran Depo. at 172:13-17 (applying an incorrect legal test to find anticipation in the

                                  27

                                  28
                                                                                         12
                                            Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 13 of 14




                                   1   absence of teaching of one of the limitations).11

                                   2            Accordingly, the Court grants summary judgment of no anticipation by Shionogi.

                                   3            C.     Kalypsys Application
                                   4            The case for the Kalypsys Application is even weaker than the argument based on

                                   5   Shionogi. For the Kalypsys Application, Dr. Baran abandons all pretense of a “combination” and

                                   6   describes the analysis as what it is: modification. See Baran Decl. ¶¶ 72-73 (agreeing that

                                   7   Compound 132 “does not fall within the scope of the Asserted Claims” but stating that “the

                                   8   Kalypsys application discloses all three [required] modifications” in claim 6). As Novartis itself

                                   9   acknowledges in its brief, “concepts of direction, motivation, and modification are irrelevant to

                                  10   whether a reference is anticipatory or not.” Opp. at 19:12-13; accord Enplas, 909 F.3d at 405

                                  11   (Fed. Cir. 2018) (“Prior art that must be modified to meet the disputed claim limitation does not

                                  12   anticipate the claim.”); In re Chudik, 851 F.3d 1365, 1374 (Fed. Cir. 2017) (“Prior art that ‘must
Northern District of California
 United States District Court




                                  13   be distorted from its obvious design’ does not anticipate the invention.” (citation omitted)).

                                  14            Novartis also argues that a person of ordinary skill in the art would “at once envision” a

                                  15   “simplification” to Compound 132 because doing so would have several advantages. See Baran

                                  16   Decl. ¶¶ 85-87. Again, that is a motivation to combine analysis, not an anticipation one. As

                                  17   explained above, the “at once envisage” test “does not permit . . . fill[ing] in missing limitations

                                  18   simply because a skilled artisan would immediately envision them.” Nidec, 851 F.3d at 1274-75.

                                  19   The inquiry is limited solely to “whether the disclosure of a limited number of combination

                                  20   possibilities discloses one of the possible combinations.” Id. Accordingly, Dr. Baran’s opinion

                                  21   does not create a material dispute because he does not consider the number of possible

                                  22   combinations or the size of the resulting class.

                                  23            The Court therefore grants summary judgment of no anticipation by Shionogi.

                                  24   //

                                  25

                                  26
                                       11
                                  27      Ultimately, the Court agrees with Plexxikon that Novartis’ theory is an end-run around the
                                       requirements for anticipation by a genus. Because Novartis cannot show that the number of
                                  28   combinations when considering the reference as a whole is “not so large” as to prevent a skilled
                                       artisan from envisioning a particular combination, Example 61 adds nothing to the analysis.
                                                                                       13
                                        Case 4:17-cv-04405-HSG Document 449 Filed 02/23/21 Page 14 of 14



                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, the Court GRANTS Plexxikon’s motion for summary judgment
                                   2
                                       of no anticipation by Shionogi or the Kalypsys Application.
                                   3

                                   4

                                   5
                                              IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: February 23, 2021
                                   8

                                   9

                                  10                                                                 HAYWOOD S. GILLIAM, JR.
                                                                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      14
